  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 1 of 8 PageID #:18443




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

             Plaintiff,

        v.                                     Civil Action No.: 18-CV-5587

EQUITYBUILD, INC., EQUITYBUILD                 Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,                                Magistrate Judge Young B. Kim

             Defendants.

VENTUS HOLDINGS, LLC'S MOTION TO STAY ENFORCEMENT OF THE ORDERS
ENTERED ON OCTOBER 26, 2020 AND OCTOBER 30, 2020 AND STAY THE SALE
           OF THE REAL ESTATE IDENTIFIED IN THE ORDERS

        Ventus Holdings, LLC (“Ventus”), through its attorney, Michael B. Elman &

Associates, Ltd., for its Motion to Stay Enforcement of the Orders Entered on October

26, 2020 and October 30, 2020 and Stay the Sale of the Real Estate Identified in the

Orders, states as follows:

                                     BACKGROUND FACTS

   1.        The real estate that is the subject of these orders consists of three (3) parcels,

(i) 6949-59 South Merrill, (ii) 7600-10 South Kingston and (iii) 7656-58 South Kingston,

all in Chicago, Illinois (collectively the “Properties”).

   2.        Originally, the Receiver accepted Ventus’ bids to purchase the Properties, as

well as a forth property located on Cornell Avenue. On February 21, 2020, the Court

confirmed the sale of the property on Merrill and on April 1, 2020, the Court confirmed

the sale of the two properties on Kingston and the one on Cornell. On or about April 15,

2020, Ventus was informed by its lender that due to the Covid-19 pandemic financing


                                                1
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 2 of 8 PageID #:18444




was no longer available. On or about April 20, 2020, Ventus informed the Receiver that

it was unable to proceed with the transactions. On April 24, 2020 the Receiver sent a

letter of default in connection with all four properties. On May 8, 2020 the Receiver

accepted alternative bids for the Properties. On May 26, 2020 Ventus received a Term

Sheet from a lender concerning the Cornell property. On June 1, 2020 the Receiver

agreed to reinstate the contract for the sale of Cornell. On June 11, 2020 the Receiver

filed an eighth motion to confirm, which sought confirmation of the new bids. One day

later, on June 12, Ventus provided the Receiver with a Term Sheet from a lender willing

to finance the Properties. On October 26, 2020 the Court entered an Order confirming

the sale of the Properties and on October 30, 2020 the Court entered an Order Granting

Receiver's Eighth Motion to Confirm the Sale of Certain Real Estate and for Avoidance

of Certain Mortgages, Liens, Claims and Encumbrances. Copies of these two orders are

attached hereto as Exhibit A.

   3.    Ventus' bid and the confirmed bids are:

         A.         6949-59 Merrill:   Ventus’ bid was $1,935,200.00 and the Court

confirmed the bid of $1,520,000.00. A loss to the Receivership Estate of $415,200.00;

         B.         7600-10 Kingston:     Ventus’ bid was $1,870,000 and the Court

confirmed the bid of $1,530,000.00. A loss to the Receivership Estate of $340,000.00;

and

         C.        7656-58 Kingston: Ventus’ bid was $510,000.00 and the Court

confirmed the bid of $320,000.00. A loss to the Receivership Estate of $190,000.00.




                                           2
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 3 of 8 PageID #:18445




   4.         Accordingly, if the Properties are sold pursuant to the orders entered on

October 26 and October 30, 2020 the loss to the Receivership Estate would be

$945,200.00.

   5.        In connection with the reinstated contract for the Cornell property, Ventus'

terms of financing were identical to those for the Properties. Yet, the Receiver agreed to

reinstate the Cornell contract and subsequently sold this property to Ventus but refused

to reinstate the contracts for the Properties under the identical terms.

                                         ARGUMENT

    6.       As the Court stated in its order entered on May 2, 2019, “the Receiver must

act with due regard to the realization of the true and proper value of such real property”.

   7.      In the order entered on October 26, 2020 the Court's decision was based upon

the legal principle that setting aside transactions and disrupting the reasonable

expectation of bidders impairs public confidence in the sales process that ensues from

lack of finality.

   8.      In support of this legal principle, the Court referenced two cases, In re Gil-Bern

Indus., Inc., 526 F.2d 627 (1st Cir. 1975) and In re Food Barn Stores, Inc., 107 F.3d 558

(8th Cir. 1997).

   9.        In, In re Gil-Bern the court relied on this principal finding that there was a

"slight disparity" between the first bid and the accepted bid - $14,888.00. Significantly,

the court recognized that a bid may be set aside where there is a "substantial" disparity.

In the facts before this Court, the disparity is $945,200.00, which is certainly substantial.

   10.        In, In re Food Barn Stores, the court recognized the counter legal principle

that the objective of a receiver is to enhance the value of the estate, stating:




                                              3
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 4 of 8 PageID #:18446




              As a counterweight, the court must also remain mindful of the
              ubiquitous desire of the unsecured creditors, and the primary
              objective of the Code, to enhance the value of the estate at
              hand (Section 365… advances one of the Code's central
              purposes, the maximum of the value of the bankruptcy estate
              for the benefit of creditors. [564-565].
The court also found it significant that the sale had not yet been approved by the court.

   11.         It is Ventus' position that as between these two competing principles,

enhancing the value of the estate should be applied to the facts before this Court. This

is not a bankruptcy case where the objective is to reimburse creditors.          Here, the

Receiver is seeking to enhance the value of an estate for the benefit of numerous,

innocent victims of a securities fraud. In such a situation, which is extraordinary, the

finality of the bid process should not be as important as reimbursing the victims of fraud.

   12.        In Corporate Assets, Inc. v. Paloian, 368 F.3d 761 (7th Cir., 2004), a

bankruptcy proceeding, the plaintiff submitted the winning bid for the purchase of real

estate. After the auction was closed a new bid was submitted. The court then ordered

the plaintiff to conduct a new auction. The plaintiff submitted a new bid in an amount

that was $352,500.00 higher than its earlier bid. The court confirmed the higher bid. The

plaintiff appealed, arguing that the court erred in ordering a second auction.

   13.     The Appellate court affirmed the confirmation of sale. In so doing, it analyzed

two competing principles. The governing principle at a confirmation proceeding is to

secure the highest price for the estate. But, there is also an interest in the finality and

integrity of the process. Significantly, the court held that the trial court has more

discretion to reject a bid prior to, rather than after, confirmation because consideration

of a late bid would not unduly frustrate the reasonable expectations of the participants

or compromise the integrity of the process.



                                              4
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 5 of 8 PageID #:18447




   14.      Significantly, the Court decided not to reinstate the Ventus bids even though

the decision was prior to confirmation and the Receiver agreed to reinstate Ventus' bid

for the Cornell property after the default.

   15.      In JP Morgan Chase Bank v. Fankhauser, 383 Ill.App.3d 254, 890 N.E.2d

592 (2nd Dist. 2008), the appellate court reversed a confirmation of sale, finding that the

sale price was unconscionable. The fair market value of the real estate was

$385,000.00 (or $325,000.00) and the sale price was $32,212.40.

   16.         By granting the eighth motion to confirm, the Receivership Estate lost

$945,200.00 and, based on fair market value, accepted unconscionable bids that took

advantage of the Covid-19 pandemic.

   17.         Furthermore, if the Court does not grant the stay, Ventus will be denied its

right to appeal because the Property will have been sold rendering the appeal moot.

   18.     Based upon the doctrine of mootness, Ventus will also be irreparably harmed

if the Property is sold prior to the decision of the reviewing court.

   19.         Because there are two valid but competing legal principles that will be

reviewed, Ventus has a meritorious claim that is likely to prevail.

   20.     Based upon the undersigned's research, the facts of this case are unique and

implicate an important legal issue, namely, the balancing of the two legal principles

when a receivership estate consists of victims of securities fraud. In addition, the effect

of the Covid-19 pandemic to Ventus' transactions is also a unique fact underlying this

transaction.

               VENTUS SEEKS A WAIVER OF THE BOND REQUIREMENT




                                              5
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 6 of 8 PageID #:18448




   21.        A District Court has the discretion to waive the bond requirement and may

look to the following criteria when making its determination: (i) complexity of the

collection process; (ii) the amount of time required to obtain the judgment; (iii) the

degree of confidence that funds are available to pay the judgment; (iv) the defendant's

ability to pay the judgment rendering the bond requirement a waste of money; and (v)

whether a waiver of the bond requirement would put the creditors in an insecure

position. Dillon v. City of Chicago, 866 F.2d 902 (7th Cir. 1988).

   22.         In this proceeding the security is the Property and therefore, the criteria

stated above either, does not apply or, should be applied in favor of waiving the bond

requirement. The "creditors" (who are the purchasers of the Property) are secured

through the Properties by virtue of the orders entered on October 26 and October 30,

2020.

                                    CONCLUSION

   Ventus Holdings, LLC respectfully requests that the Court enter an order granting

this Motion to Stay Enforcement of the Orders Entered on October 26, 2020 and

October 30, 2020 and Stay the Sale of the Real Estate Identified in the Orders, and

grant the following relief:

         A.    Stay the sale of the Property; an




                                             6
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 7 of 8 PageID #:18449




           B.    Waive the requirement to post a bond.



                                                Respectfully Submitted,



                                                s/Michael B. Elman
                                                Attorney for
                                                Ventus Holdings, LLC




Michael B. Elman & Associates, Ltd.
10 South LaSalle Street, Suite 1420
Chicago, Illinois 60603
(312)541-0903
melman@mbelmanlaw.com




                                         7
  Case: 1:18-cv-05587 Document #: 848 Filed: 11/02/20 Page 8 of 8 PageID #:18450




                          CERTIFICATE OF SERVICE

    I hereby certify on November 2, 2020, the undersigned electronically filed Ventus

Holdings, LLC's Motion to Stay Enforcement of the Orders Entered on October 26, 2020

and October 30, 2020 and Stay the Sale of the Real Estate Identified in the Orders, via

the CM/ECF system and copies thereof were served to counsel of record via the

CM/ECF system.


                                                    /s/ Michael B. Elman
                                                    Attorney for
                                                    Ventus Holdings, LLC




Michael B. Elman & Associates, Ltd.
10 South LaSalle Street, Suite 1420
Chicago, Illinois 60603
(312)541-0903
melman@mbelmanlaw.com




                                          8
